




ENDOCHOICE HOLDINGS, INC.
ISRAELI APPENDIX TO
Employee Stock Purchase Plan
1.
Special Provisions for Persons who are Israeli Taxpayers

1.1    This Appendix (the “Appendix”) to the EndoChoice Holdings, Inc. Employee
Stock Purchase Plan (the “Plan”) is made and entered effective as of November
30, 2015 (the “Effective Date”).
1.2    The provisions specified hereunder apply only to persons who are subject
to taxation by the State of Israel with respect to the Awards (as defined
below).
1.3    This Appendix applies with respect to the Options under the Plan. The
purpose of this Appendix is to establish certain rules and limitations
applicable to Options that may be granted under the Plan to Eligible Employees
from time to time, in compliance with the securities and other applicable laws
currently in force in the State of Israel. Except as otherwise provided by this
Appendix, all grants made pursuant to this Appendix shall be governed by the
terms of the Plan. This Appendix is applicable only to grants made after the
Effective Date. This Appendix complies with, and is subject to the ITO (as
defined below) and Section 102 (as defined below).
1.4    The Plan and this Appendix shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Appendix and the Plan, the provisions of this Appendix shall govern.
2.
Definitions.

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix:
“3(i) Award” means an Award that is subject to taxation pursuant to Section 3(i)
of the ITO which has been granted to any person who is NOT an Eligible 102
Participant.
“102 Capital Gains Track” means the tax track set forth in Section 102(b)(2) or
Section 102(b)(3) of the ITO, as the case may be.
“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.
“102 Earned Income Track” means the tax track set forth in Section 102(b)(1) of
the ITO.






--------------------------------------------------------------------------------



“102 Earned Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Earned Income Track.
“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Eligible 102 Participant,
and includes 102 Capital Gains Track Grants or 102 Earned Income Track Grants.
“Affiliate” means any affiliate that is an “employing company” within the
meaning of Section 102(a) of the ITO.
"Award" means the right to purchase shares of Common Stock pursuant to the Plan
during each Offering Period;
“Controlling Shareholder” shall have the meaning ascribed to such term in
Section 32(9) of the ITO.
“Election” means the Company’s election of the type of 102 Trustee Grants (i.e.,
102 Capital Gains Track or 102 Earned Income Track) that it will make, as filed
with the ITA.
“Eligible 102 Participant” means an individual employed by the Company or by an
Affiliate or an individual who is serving as an office holder of the Company or
an Affiliate, who is not a Controlling Shareholder.
“ITA” means the Israeli Tax Authority.
“ITO” means the Israeli Income Tax Ordinance (New Version) 1961 and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the ITO Rules, and any ruling issued by the ITA
with respect to Awards granted under this Appendix, all as may be amended from
time to time.
“ITO Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to
Employees) 5763-2003 as may be amended from time to time.
“Non-Trustee Grant” means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO.
“Required Holding Period” means the requisite period prescribed by Section 102,
or such other period as may be required by the ITA, with respect to 102 Trustee
Grants, during which an Award granted by the Company and any Underlying Shares
must be held by the Trustee for the benefit of the person to whom it was
granted.
“Section 102” means the provisions of Section 102 of the ITO, and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the ITO Rules, and any ruling issued by the ITA
with respect to Awards granted under this Appendix, all as may be amended from
time to time.
"Shares" means shares of Common Stock of the Company.




--------------------------------------------------------------------------------



“Trustee” means a person or entity designated by the Board of Directors or the
Committee (if applicable) to serve as a trustee and approved by the ITA in
accordance with the provisions of Section 102(a) of the ITO.
“Trust Agreement” means the agreement(s) between the Company and the Trustee
regarding Awards granted under this Appendix, as in effect from time to time.
"Underlying Shares" means Shares issued upon the exercise of an Award.
3.
Types of Grants and Section 102 Election.

3.1    Grants of Awards made pursuant to Section 102 shall be made pursuant to
either (a) Section 102(b)(2) or Section 102(b)(3) of the ITO as the case may be,
as 102 Capital Gains Track Grants, or (b) Section 102(b)(1) of the ITO as 102
Earned Income Track Grants. The Company’s Election regarding the type of 102
Trustee Grant shall be filed with the ITA. Once the Company has filed such
Election, it may change the type of 102 Trustee Grant that it elects to make
only after the lapse of at least 12 months from the end of the calendar year in
which the first Award or another award was granted pursuant to the previous
Election, in accordance with Section 102. The Company shall be allowed to grant
only the type of 102 Trustee Grants it has elected, and such Election shall
apply to all Participants who were granted 102 Trustee Grants during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
ITO. For the avoidance of doubt, such Election shall not prevent the Company
from granting Non-Trustee Grants to Eligible 102 Participants at any time.
3.2    Eligible 102 Participants may receive only 102 Trustee Grants or
Non-Trustee Grants under this Appendix. Eligible Employees who are not Eligible
102 Participants may be granted only 3(i) Awards under this Appendix.
3.3    No 102 Trustee Grants may be made effective pursuant to this Appendix
before the lapse of 30 days from the date on which the requisite filings
required by Section 102 have been filed with the ITA. The provision of this
paragraph is subject to any ruling issued by the ITA which may provide for a
different period.
3.4    The Award agreement or documents evidencing the Award granted pursuant to
the Plan and this Appendix shall indicate whether the Award is a 102 Trustee
Grant, a Non-Trustee Grant or a 3(i) Award; and, if the Award is a 102 Trustee
Grant, whether it is a 102 Capital Gains Track Grant or a 102 Earned Income
Track Grant.
4.
Terms And Conditions of 102 Trustee Grants.

4.1    Each 102 Trustee Grant will be deemed granted on the date stated in a
written notice by the Company, in accordance with the provisions of Section 102
and the Trust Agreement.




--------------------------------------------------------------------------------



4.2    Each 102 Trustee Grant granted to an Eligible 102 Participant shall be
deposited with and held by the Trustee and each certificate for Shares acquired
pursuant to a 102 Trustee Grant shall be issued to and registered in the name of
the Trustee and shall be held in trust for the benefit of the Eligible 102
Participant for the Required Holding Period. After termination of the Required
Holding Period, the Trustee may release such Award and any such Shares, provided
that (i) the Trustee has received an acknowledgment from the ITA that the
Eligible 102 Participant has paid any applicable tax due pursuant to the ITO; or
(ii) the Trustee and/or the Company and/ or an Affiliate withholds any
applicable tax due pursuant to the ITO. The Trustee shall not release any 102
Trustee Grant or Shares issued thereunder and held by it prior to the full
payment of the Eligible 102 Participant's applicable tax liabilities.
4.3    Each 102 Trustee Grant (whether a 102 Capital Gains Track Grant or a 102
Earned Income Track Grant, as applicable) shall be subject to the relevant terms
of Section 102 and the ITO, which shall be deemed an integral part of the 102
Trustee Grant and shall prevail over any term contained in the Plan, this
Appendix or any Award agreement that is not consistent therewith. Any provision
of the ITO and any approvals by the ITA not expressly specified in this Appendix
or any document evidencing an Award that are necessary to receive or maintain
any tax benefit pursuant to Section 102 shall be binding on the Eligible 102
Participant, the Trustee, the Company and its Affiliates. The Trustee and the
Eligible 102 Participant granted a 102 Trustee Grant shall comply with the ITO,
and the terms and conditions of the Trust Agreement entered into between the
Company and the Trustee. Further, the Eligible 102 Participant agrees to execute
any and all documents which the Company an Affiliate or the Trustee may
reasonably determine to be necessary in order to comply with the provision of
any applicable law, and, particularly, Section 102.
4.4    During the Required Holding Period, the Eligible 102 Participant shall
not require the Trustee to release or sell the Award or Underlying Shares and
other securities received subsequently following any realization of rights
derived from the Award or Underlying Shares (including distributions) to the
Eligible 102 Participant or to a third party, unless permitted to do so by
Section 102. Notwithstanding the foregoing and subject to more restrictive
provisions of the Plan, the Trustee may, pursuant to a written request of the
Eligible 102 Participant and subject to Section 102, release and transfer such
Award, shares or other securities to the Eligible 102 Participant or to a
designated third party, provided that both of the following conditions have been
fulfilled prior to such transfer: (i) all taxes required to be paid upon the
release and transfer of the Award, Underlying Shares or other securities have
been withheld; and (ii) the Trustee has received written confirmation from the
Company that all requirements for such release and transfer have been fulfilled
according to terms of the Articles of Incorporation of the Company, the Plan,
any applicable agreement and any applicable law. A sale or release during the
Required Holding Period will result in adverse tax ramifications to the Eligible
102 Participant under Section 102 and the ITO Rules, which shall apply to and
shall be borne solely by such Eligible 102 Participant.




--------------------------------------------------------------------------------



4.5    In the event that additional rights, including bonus shares, are granted
with respect to Awards which were granted as 102 Trustee Grants or Shares issued
upon the exercise of such Awards, such rights shall also be subject to the
provisions of this Section 4 and the Required Holding Period for such rights
shall be measured from the commencement of the Required Holding Period for the
Award or Share with respect to which the rights were granted. Such additional
rights shall be subject to the same tax treatment applicable to the relevant
Award or Share with respect to which the rights were granted. In the event of a
cash distribution on an Underlying Share, the Trustee shall transfer the
distribution proceeds to the Eligible 102 Participant after deduction of taxes
and mandatory payments in compliance with the ITO and the applicable withholding
requirements.
4.7    Notwithstanding anything to the contrary in the Plan, or the applicable
Award agreement no Award qualifying as a 102 Trustee Grant or Shares issued upon
the exercise of such an Award shall be substituted for payment in cash or any
other form of consideration, including an Award or Share, in the absence of an
express approval of the ITA in advance for such substitution.
4.8    Notwithstanding anything to the contrary in the Plan, the Shares subject
to Awards granted under the Plan to Eligible 102 Participants shall be
authorized and unissued shares to the exclusion of previously issued shares
acquired by the Company or its Subsidiary or Affiliates.
5.
Fair Market Value

Without derogating from the provisions of the Plan and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the ITO, if at
the date of grant the Company’s equity securities are listed on any established
stock exchange or a national market system or if the Company’s equity securities
will be registered for trading within ninety (90) days following the date of
grant of the 102 Capital Gains Track Grant, the fair market value of the equity
securities at the date of grant shall be determined in accordance with the
average value of the Company’s equity securities on the thirty (30) trading days
preceding the date of grant or on the thirty (30) trading days following the
date of registration for trading, as the case may be.
6.
Assignability.

As long as an Award or Underlying Share is held by the Trustee on behalf of the
Eligible 102 Participant, all rights of the Eligible 102 Participant over the
Award or the Underlying Share are personal, cannot be transferred, assigned,
pledged or mortgaged voluntarily, and shall not be subject to any proxy or
assignment deed whether immediately effective or effective at a future date,
other than by will or operation of law, unless the applicable taxes under the
ITO have been paid or withheld. If such an Award or Underlying Share has been
transferred by will or by operation of law, the provisions of the ITO and
Section 102 will apply with respect to the heirs or the transferees of the
Eligible 102 Participant, as the case may be.




--------------------------------------------------------------------------------



7.
Tax Consequences.

7.1    Any tax consequences arising from the grant of any Award, exercise of the
Award, sale or withdrawal from trust of the Underlying Shares or from any other
event or act (of the Company, or its Affiliates, and the Trustee or the Eligible
Employee), hereunder, shall be borne solely by the Eligible Employee. The
Company, its Affiliates and the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Eligible Employee shall agree to
indemnify the Company, its Affiliates and the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Eligible Employee. The Company, its Affiliates or the Trustee may make such
provisions and take such steps as they may deem necessary or appropriate for the
withholding of all taxes required by law to be withheld with respect to Awards
granted under the Plan, the exercise thereof, or the sale or release from the
Trustee of the Underlying Shares, including, but not limited, to (i) deducting
the amount so required to be withheld from any other amount then or thereafter
payable to an Eligible Employee, (ii) requiring an Eligible Employee to pay to
the Company or any of its Affiliates the amount so required to be withheld as a
condition of the issuance, delivery, distribution or release of any Underlying
Share, or (iii) by causing the sale of Underlying Share held by or on behalf of
an Eligible Employee to cover such liability, up to the amount required to
satisfy minimum statuary withholding requirements. In addition, the Eligible
Employee will be required to pay any amount which exceeds the tax to be withheld
and remitted to the tax authorities, pursuant to applicable tax laws,
regulations and rules.
7.2    With respect to Non-Trustee Grants, if the Eligible 102 Participant
ceases to be employed by the Company or any Affiliate, the Eligible 102
Participant shall extend to the Company or its Affiliate a security or guarantee
for the payment of tax due at the time of sale of the Underlying Shares to the
satisfaction of the Company, all in accordance with the provisions of Section
102 of the ITO.
8.
Governing Law and Jurisdiction.

Notwithstanding any other provision of the Plan, with respect to Eligible
Employees subject to this Appendix, the Plan and all instruments issued
thereunder or in connection therewith shall be governed by, and interpreted in
accordance with, the laws of the State of Israel applicable to contracts made
and to be performed therein.
9.
Securities Laws.

Without derogation from any provisions of the Plan, all grants pursuant to this
Appendix shall be subject to compliance with the Israeli Securities Law, 1968,
and the rules and regulations promulgated thereunder.




--------------------------------------------------------------------------------



* * * * * * *








